Citation Nr: 1544149	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  15-26 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Pension Management Center in St. Paul, Minnesota

THE ISSUES

1.  Propriety of the denial of the appellant's claim for accrued benefits by the agency of original jurisdiction (AOJ).

2.  Propriety of the rate of Dependency and Indemnity Compensation (DIC) benefits being paid to the appellant, pursuant to an original award of DIC.

3.  Entitlement to an effective date prior to July 21, 2014, for an award of DIC.


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel



INTRODUCTION

The late Veteran had verified active service in the United States Navy from May 1974 to March 1976.  His military records indicate that he had over 17 years of prior active duty, including service in the Republic of Vietnam, for a total of over 23 years of active duty.  The appellant in the present claim is his surviving widow. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office and Pension Management Center in St. Paul, Minnesota (RO), which, inter alia, granted the appellant payment of DIC, effective July 21, 2014, on the basis of an award of service connection for the Veteran's cause of death and denied her claim for accrued benefits.  

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2015).

For the reasons discussed in the REMAND portion of the decision below, the issue of entitlement to an effective date prior to July 21, 2014, for an award of DIC is REMANDED to the Agency of Original Jurisdiction (AOJ).  The appellant will be notified by VA if any further action is required on her part.
  

FINDINGS OF FACT

1.  At the time of the Veteran's death in June 2003, he did not have a pending claim for VA benefits.

2.  In written correspondence dated in July 2015, the appellant expressly informed VA that the rate of DIC benefits being paid to her is not an issue in controversy and she does not allege any specific error of fact or law with regard to this matter.

3.  The issue of the propriety of the rate of DIC benefits being paid to the appellant was certified to the Board in September 2015.


CONCLUSIONS OF LAW

1.  The criteria for an award of accrued benefits have not been met.  38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. §§ 3.1(p), 3.1000 (2015).

2.  The criteria for dismissal of the appeal regarding the issue of propriety of the rate of DIC benefits being paid to the appellant have been met.  38 U.S.C.A. § 7105(d)(5) (West 2014).
    

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, including apprising her of the information and evidence VA will obtain versus the information and evidence she is expected to provide.  38 C.F.R. § 3.159 (2015).

With regard to the claim for accrued benefits, the Board finds that a discussion of whether VA complied with the VCAA is not required because this issue is being denied as a matter of law.  No amount of notice or assistance, however reasonable, would tend to help the appellant substantiate this claim.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that remands that would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  See also Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that remand pursuant to the VCAA is not required where "no reasonable possibility exists that any further assistance would aid the appellant in substantiating her claim"); Smith (Claudus) v. Gober, 14 Vet. App. 227 (2000) (holding that, when the VCAA does not affect the issues to be decided, the United States Court of Appeals for Veterans Claims (Court) will not consider the VCAA in reaching its decision).

Given the specific facts of this case, in the matters presently before Board, the VCAA simply does not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  This includes situations when, as here, resolution of the claim turns entirely on statutory interpretation.  Smith (Claudus) v. Gober, 14 Vet. App. 227 at 231-232 (2000).  Thusly, because the law as mandated by statute, and not the evidence, is dispositive of the appeal of this claim, the VCAA is inapplicable.  Mason v. Principi, 16 Vet. App. 129 (2002).

Accrued Benefits

The facts of this case are not in dispute.  The Veteran died in July 2003 as a result of complications of stage IV non-Hodgkin's lymphoma.  At the time of his death, the Veteran did not have any pending claims for VA benefits.  The appellant does not contend otherwise.  The claims file furthermore does not indicate that the appellant had filed a claim for accrued benefits within one year following the date of the Veteran's death.

Over a decade following the Veteran's death, the appellant filed a claim, inter alia, for accrued benefits, which was received by VA in July 2014.  

Generally, VA monetary benefits payable under laws administered by the Secretary of VA to which veteran was entitled at death under existing ratings or decisions, or those based on evidence in the file at the date of death (i.e., accrued benefits) and due and unpaid shall, upon the death of the veteran, be paid to his/her surviving spouse.  Applications for accrued benefits must be filed within one year after the date of the veteran's death.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  Thusly, to the extent that the appellant seeks payment of accrued benefits, as there was no claim for VA benefits from the Veteran that was pending at the time of his death, the appellant's claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

Payment of DIC

In the November 2014 rating decision on appeal, the RO granted service connection for the Veteran's cause of death, thereby establishing the appellant's entitlement to receive payment of DIC benefits.  In her March 2015 notice of disagreement, the appellant presented statements indicating that she was seeking a higher amount of DIC than that which was being paid to her.  Accordingly, in May 2015, she was furnished with a statement of the case addressing this issue.  However, in her substantive appeal that was received in July 2015, she presented the following statement:

"I may have stated my notice of disagreement incorrectly.  I was not seeking a higher DIC rate.  I was disagreeing with the effective date of my award [of DIC]."

Notwithstanding the appellant's statement presented above, the issue of the propriety of the rate of DIC benefits being paid to the appellant was certified to the Board in September 2015.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  The appellant has expressly stated that no such controversy exists with regard to the issue of her rate of payment of her DIC award.  Therefore, as there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal of the aforementioned matter and it is accordingly dismissed.   
 
ORDER

The claim for accrued benefits is denied.

The appeal of the issue regarding the propriety of the rate of DIC benefits being paid to the appellant is dismissed.


REMAND

As relevant, a November 2014 rating decision granted service connection for the Veteran's cause of death.  An effective date of July 21, 2014 was assigned for the DIC award.  Notice of this determination and the appellant's appellate rights were furnished via correspondence that was dated and dispatched on November 2014.  

In correspondence received by VA in July 2015, the appellant commenced an appeal of the effective date assigned to her DIC award by presenting written statements that constitute a timely notice of disagreement with regard to this issue.  38 C.F.R. § 20.302(a) (2015).  However, the Board's review of the late Veteran's claims file, as it appears in hard copy and on the VBMS and Virtual VA electronic databases, confirms that no statement of the case has been provided to the appellant addressing the issue of the propriety of the effective date assigned for the DIC award, in response to her timely filed notice of disagreement.  

Accordingly, the effective date issue with regard to the DIC award must be REMANDED to the RO/AOJ so that the appellant may be provided with the appropriate statement of the case, in compliance with 38 C.F.R. §§ 19.26(d), 19.29 (2015).  See also Manlincon v. West, 12 Vet. App. 238 (1999).  Thereafter, it is incumbent upon the appellant to timely perfect her appeal with regard this issue and, if she does so, the Board will have appellate jurisdiction over this matter.  See 38 C.F.R. § 20.302(b) (2015).

Accordingly, the case is REMANDED to the RO/AOJ for the following action:

In response to the appellant's timely filed notice of disagreement, the RO/AOJ should provide the appropriate statement of the case to the appellant addressing the claim of entitlement to an effective date prior to July 21, 2014, for an award of DIC benefits.

The appellant must be advised of the time limit in which she may file a substantive appeal with respect to the issue discussed above.  Then, only if an appeal is timely perfected with respect to this issue, should the matter be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


